ITEMID: 001-87628
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KOVACS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1951 and lives in Veszprém-Kádárta.
5. In the context of an inquiry, the Bács-Kiskun County Directorate of the Hungarian Tax Authority established that the applicant had failed to pay 2,339,604 Hungarian Forints (approximately 9,167 euros). It ordered him to pay the outstanding tax plus a fine of HUF 1,119,000 (approximately 4,384 euros) and HUF 1,948,000 (approximately 7,771 euros) in accrued interest.
6. The applicant appealed. On 10 August 1998 the National Tax Authority upheld the first-instance administrative decision. It found that the applicant had received, on a regular basis, sums from a private company for his work but he had failed to pay taxes on this income. The Tax Authority relied on documentary evidence.
7. In September 1998 the applicant sought judicial review of the final administrative decision before the Bács-Kiskun County Regional Court.
8. On 28 November 2002 the Regional Court found, after having held seven hearings, that the Tax Authority had acted in compliance with the law and dismissed the applicant’s action. The applicant appealed.
9. The Budapest Court of Appeal, after having held two hearings, upheld the first-instance decision on 22 September 2004. The courts relied on documentary evidence and the testimony of the parties.
VIOLATED_ARTICLES: 6
